Case 1:20-cv-03730-DDD-STV Document 25 Filed 09/01/21 USDC Colorado Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-03730-DDD-STV

  DEBORAH DOEL-HAMMOND, Ed.D.,

          Plaintiff,

  v.

  ALLIANCE FOR SUSTAINABLE ENERGY, LLC, a Delaware limited liability corporation,

          Defendant.

  ______________________________________________________________________________

    PLAINTIFF’S UNOPPOSED MOTION TO RESTRICT ACCESS TO EXHIBIT A OF
             PLAINTIFF’S NOTICE OF FILING AMENDED COMPLAINT
      AND JURY DEMAND [DOCUMENT NO. 21-1] AND PLAINTIFF’S AMENDED
                         COMPLAINT [DOCUMENT NO. 22]
  ______________________________________________________________________________


          Plaintiff, Deborah Doel-Hammond, by and through her counsel, submits the following

  Unopposed Motion to Restrict Access to Exhibit A of Plaintiff’s Notice of Filing Amended

  Complaint and Jury Demand (Document 21-1) and Plaintiff’s First Amended Complaint

  (Document No. 22), pursuant to D.C.COLO.LCivR 7.2, and in support thereof state as follows:

          Statement Regarding Conferral Pursuant to D.C.COLO.LCivR 7.1(a): Plaintiff’s

  counsel conferred with Defendant’s counsel via email on August 27 and 30, 2021. In those

  communications Defendant’s counsel requested the restrictions proposed herein, and counsel for

  Plaintiff agreed to move for such restrictions.

       1. On July 12, 2021, Plaintiff filed a Notice of Filing Amended Complaint with Jury

          Demand, along with Exhibit A, Plaintiff’s Amended Complaint and Jury Demand.

          (Document No. 21 and Document 21-1).
Case 1:20-cv-03730-DDD-STV Document 25 Filed 09/01/21 USDC Colorado Page 2 of 5




     2. On July 12, 2021, Plaintiff also filed her First Amended Complaint and Jury Demand

        (Document No. 22).

     3. On August 9, 2021, Defendant filed its Answer and Affirmative Defense to Plaintiff’s

        First Amended Complaint and Jury Demand (Document No. 24).

     4. Previously, when Plaintiff filed her initial Complaint, she sought, and the court granted,

        restricted status for an unredacted version of the Complaint, while permitting a redacted

        version of the Complaint to remain publicly filed, pursuant to Fed. R. Civ. P. 5.2(f)

        (Documents Nos. 2 and 5). The basis for the restriction of access to the unredacted

        Complaint was potential attorney-client privilege issues.

     5. Plaintiff stated in her initial motion regarding the original Complaint as follows:

                The Complaint and Jury Demand contains descriptions of communications
                between the Plaintiff and an in-house attorney for Defendant. Plaintiff
                contends that such communications are not privileged, or that any applicable
                privilege is either waived or inapplicable in this matter. However, in the event
                that Alliance wishes to assert any privilege regarding the content of
                communications or statements made by or to members of Alliance’s Office of
                General Counsel, as pled in the Complaint and Jury Demand, Plaintiff wishes
                to protect such communications from public disclosure initially to preserve
                Defendant’s ability to make such an argument. By making this request,
                Plaintiff does not admit that any privilege does in fact apply, and expressly
                retains any argument that a privilege does not apply. However, a party that
                suffers a disclosure of privileged communications may suffer injury, in that
                the “bell cannot be unrung” if privileged statements are viewed by the public.
                Consequently, out of an abundance of caution, Plaintiff seeks to protect any
                interests that Defendant may assert in the confidentiality of such statements.
                Plaintiff files both a redacted and unredacted Complaint and Jury Demand,
                seeking only a seal on the unredacted version, to accomplish the presumption
                of public access, while concurrently filing an unredacted copy under seal,
                pursuant to F.R.C.P 5.2(f).

        Doc. #2 at 2.

     6. Similar to the original Complaint, Plaintiff’s Amended Complaint and Jury Demand also

        contains allegations of communications between Plaintiff and Defendant’s in-house

        attorneys.

                                                   2
Case 1:20-cv-03730-DDD-STV Document 25 Filed 09/01/21 USDC Colorado Page 3 of 5




     7. Defendant recently requested that the Amended Complaint and Jury Demand be treated

        in a similar manner to Plaintiff’s original Complaint and Jury Demand, i.e. the unredacted

        version being filed as restricted and a redacted version being filed publicly.

     8. While Plaintiff continues to contend that any communications between Plaintiff and

        Defendant’s in-house attorneys, as alleged in the Amended Complaint and Jury Demand,

        are not privileged, or that any applicable privilege is either waived or inapplicable in this

        matter, we also recognize that Defendant has concerns regarding the disclosure of such

        communications before this court has had a chance to address the application and/or

        waiver of privilege.

     9. Consequently, Plaintiff has agreed to request that the currently unredacted Amended

        Complaint and Jury Demand, as well as the redlined version of the Amended Complaint

        attached to Plaintiff’s Notice, be designated Level 1 restricted, and that the redacted

        version of the Amended Complaint and Jury Demand attached as Exhibit A be filed as

        the publicly available version of the Amended Complaint and Jury Demand in this

        matter. However, Plaintiff does not waive her ability to challenge any privilege claimed

        by Defendant as to the alleged communications, or any other documents or

        communications.

     10. For the reasons stated above, Plaintiff seeks to have access to the Exhibit A of Plaintiff’s

        Notice of Filing Amended Complaint and Jury Demand (Document No. 21-1) and

        Plaintiff’s First Amended Complaint and Jury Demand (Document No. 22) Restricted

        with a Level 1 restriction, and the redacted version of the Amended Complaint and Jury

        Demand attached hereto as Exhibit A be filed as the publicly available version of the




                                                   3
Case 1:20-cv-03730-DDD-STV Document 25 Filed 09/01/21 USDC Colorado Page 4 of 5




        Amended Complaint. Pursuant to D.C.COLO.LCivR 7.2(b), a Level 1 restriction limits

        access to the Parties and to the court.

        WHEREFORE, Plaintiff respectfully requests this Court to Restrict Access to the Exhibit

     A of Plaintiff’s Notice of Filing Amended Complaint and Jury Demand (Document No. 21-1)

     and Plaintiff’s First Amended Complaint and Jury Demand (Document No. 22) with a level 1

     restriction, and grant leave to file the attached redacted version of the Amended Complaint as

     the publicly available version of Document 22.



        Respectfully submitted this 1st day of September, 2021.


                                                             OGBORN MIHM, LLP

                                                             /s/ Clayton E. Wire
                                                             Clayton E. Wire, #41717
                                                             Emily R. Stevens, #49089
                                                             1700 Lincoln Street, Suite 2700
                                                             Denver, Colorado 80203
                                                             Phone: 303-592-5900
                                                             Fax: 303-592-5910
                                                             Clayton.wire@omtrial.com
                                                             Emily.fiscus@omtrial.com
                                                             Attorneys for Plaintiff




                                                  4
Case 1:20-cv-03730-DDD-STV Document 25 Filed 09/01/21 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE
         I hereby certify that on this 1st day of September, 2021, a true and correct copy of the
  foregoing was filed and served via CM/ECF to the following:

  Ashley W. Jordaan
  Husch Blackwell LLP
  1801 Wewatta St., Suite 1000
  Denver, CO 80202
  Tel: 303-749-7200
  Fax: 303-749-7272
  Ashley.Jordaan@huschblackwell.com
  Attorney for Defendant


                                             /s/ Mekell K. Bolton
                                              Mekell K. Bolton, Paralegal




                                                5
